Citation Nr: 0914786	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  05-03 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1944 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The appellant is seeking to reopen a previously denied claim 
for service connection for the cause of the Veteran's death.  
Although the RO determined in its August 2004 rating decision 
on appeal that new and material evidence had not been 
received, and denied reopening of the claim, because the 
Board has the jurisdictional responsibility to consider 
whether it was proper to reopen the claim, the Board must 
determine whether new and material evidence has been received 
to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  

The Board notes that in March 2006 the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which held that, because 
the terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the 38 U.S.C. § 5102(a) 38 C.F.R. § 3.159, it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  In this 
case, the appellant has not been provided notice in 
compliance with the Kent decision.

In addition, the Court has held that a tailored notice in 
claims for Dependency and Indemnity Compensation (DIC) 
benefits, including entitlement to service connection for the 
cause of the veteran's death, must include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007). The appellant has not been provided a notice 
which complies with the Hupp requirements.

With regard to the application to reopen service connection 
for the cause of the Veteran's death, the appellant has not 
received the notices required by Kent and Hupp.  Although the 
appellant was issued a VCAA notice letter in January 2004, 
this letter is inadequate because it does not specifically 
state why her claim for service connection for the cause of 
the Veteran's death was previously denied, does not inform 
her of what disabilities her husband was service-connected 
for prior to his death, and does not provide an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a disorder not yet service connected.  
Therefore, upon remand, the appellant should be provided VCAA 
notice that complies with the Court's decisions in Kent and 
Hupp.

Accordingly, the issue of reopening service connection for 
the cause of the Veteran's death is REMANDED for the 
following action:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), and the 
notice specified by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) and Hupp 
v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

The notice should tell the appellant 
specifically why her claim for service 
connection for the cause of the Veteran's 
death was denied in March 2001, describe 
what evidence would be necessary to 
substantiate those elements that were 
found insufficient in the previous 
denial, what conditions the Veteran was 
service connected for prior to his death, 
and an explanation of the evidence and 
information needed to substantiate 
entitlement to DIC based on a previously 
service-connected condition, and based on 
a condition not yet service connected.

2.  If the benefit sought on appeal is 
not granted, the RO or the AMC should 
issue a supplemental statement of the 
case before the claims folder is returned 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


